 

SOFTWARE LICENSE AGREEMENT

BETWEEN

POLYMEDIX, INC.

AND

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

 

 

SOFTWARE LICENSE AGREEMENT

     This Software License Agreement (this “Agreement”) is made on May 30, 2003
(the “Effective Date”), by and between The Trustees of the University of
Pennsylvania, a Pennsylvania nonprofit corporation, with offices located at 3160
Chestnut Street, Suite 200, Philadelphia, Pennsylvania 19104-3147 (“Penn”), and
Polymedix, Inc., a Delaware corporation (“Licensee”), with its principal offices
at 5 Radnor Corporate Center, 100 Matsonford Road, Suite 520, Radnor, PA 19087.

BACKGROUND

     A.      Penn owns or has rights to license certain software developed in
the laboratories of Drs. Michael Klein, William DeGrado and Jeffrey Saven of
Penn’s School of Arts and Sciences, which software is used or useful in the
practice of certain inventions being licensed by Penn to Licensee under a Patent
License Agreement between them dated as of the date hereof (the “Patent License
Agreement”);

     B.      Licensee desires to obtain license rights to use, copy, perform,
display, distribute, modify and prepare derivative works based on such software,
and a first option to negotiate with Penn to obtain a license to certain
improvements and modifications directly related thereto; and

     C.      The exploitation of the software developed in the laboratories of
Drs. Klein, DeGrado and Saven is in the best interest of Penn and is consistent
with their educational and research missions and goals.

NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement and intending to be legally bound, the parties agree as follows:

1.     DEFINITIONS            1.1     “Affiliate” means any legal entity
directly or indirectly controlling, controlled by or under common control with
Licensee that has executed (a) this Agreement or (b) a written joinder
agreement, in a form satisfactory to Penn, agreeing to be bound by all of the
terms and conditions of this Agreement as if such Affiliate were an original
party to this Agreement. For purposes of this Agreement, “control” means the
direct or indirect ownership of at least fifty percent (50%) of the outstanding
voting securities of a legal entity, or the right to receive more than fifty
percent (50%) of the profits or earnings of a legal entity, or the right to
control the policy decisions of a legal entity, or the right to appoint a
majority of its board of directors or the maximum percentage allowed by law in
the country of the controlled entity.            1.2     “Agreement” shall have
the meaning given in the first paragraph hereof.            1.3     “Change of
Control” means an assignment of the License, an exclusive sublicense of all of
the intellectual property and any other rights granted to Licensee under this
Agreement, a direct merger or other change in corporate structure where Licensee
is not the surviving entity, a sale or transfer of the capital stock of Licensee
representing more than fifty percent (50%) of the voting power of the
stockholders of Licensee immediately prior to such sale, or an initial public
offering of securities by Licensee. For clarity, a Change of Control shall not
include a financing event in which Licensee may transfer more than fifty percent
(50%) of the voting power of the stockholders to venture capital or other
similar investors who do not exercise control over day-to-day operations of
Licensee.

-2-

 

 

       1.4     “Confidential Information” means and includes all technical
information, inventions, developments, discoveries, software (including the
source code for the Penn Software), know-how, methods, techniques, formulae,
data, processes and other proprietary ideas, whether or not patentable or
copyrightable, regardless whether Penn identifies such information as
confidential or proprietary at the time it is delivered or communicated to
Licensee. Confidential Information shall include all disclosures hereunder in
writing and identified as being “Confidential”, or if disclosed orally, which
are reduced in writing within thirty (30) days of oral disclosure and clearly
identified as being “Confidential.”            1.5     “Default” shall have the
meaning given in Section 5.2.            1.6     “Effective Date” shall have the
meaning given in the first paragraph of this Agreement.      
     1.7     “Indemnified Party” shall have the meaning given in Section 7.5.  
         1.8     “Liability” and “Liabilities” shall have the meaning given in
Section 7.5.            1.9     “License” shall mean the license granted by Penn
to Licensee pursuant to Section 2.1.            1.10     “Licensee” shall have
the meaning given in the first paragraph of this Agreement.      
     1.11     “Patent License Agreement” shall have the meaning given in the
recitals above.            1.12     “Penn Software” means the application,
demonstration and/or system software developed in the Penn labs of Drs. Klein,
DeGrado and/or Saven that is useful in connection with practicing under the Penn
Patent Rights (as such term is defined in the Patent License Agreement), in both
object and source code forms, as applicable, including any associated
documentation, all as described further in Attachment 1.      
     1.13     “Sublicense” shall have the meaning given in Section 2.4.1.      
     1.14     “Sublicense Assignment” shall have the meaning given in Section
2.4.2.            1.15     “Sublicensee” shall have the meaning given in Section
2.4.1.            1.16     “Trigger Event” means any of the following:

-3-

 

 

              1.16.1     If Licensee: becomes insolvent, bankrupt or generally
fails to pay its debts as such debts become due; is adjudicated insolvent or
bankrupt; admits in writing its inability to pay its debts; or shall suffer a
custodian, receiver or trustee for it or substantially all of its property to be
appointed and, if appointed without its consent, not be discharged within sixty
(60) days; makes an assignment of all or substantially all of its assets for the
benefit of creditors; or suffers proceedings under any law related to
bankruptcy, insolvency, liquidation or the reorganization, readjustment or the
release of debtors to be instituted against it and, if contested by it, not
dismissed or stayed within thirty (30) days;                     1.16.2     If
proceedings under any law related to bankruptcy, insolvency, liquidation, or the
reorganization, readjustment or the release of debtors are instituted or
commenced by Licensee; or                     1.16.3     If any order for relief
is entered relating to any of the proceedings described in Sections 1.16.1 or
1.16.2; or                     1.16.4     If Licensee shall call a meeting of
its creditors with a view to arranging a composition or adjustment of its debts;
or                     1.16.5     If Licensee shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the proceedings
described in Sections 1.16.1, 1.16.2, 1.16.3 or 1.16.4.   2.     LICENSE GRANT  
         2.1     License Grant. Penn hereby grants to Licensee and its
Affiliates, to the extent Penn has the right to do so, a license to use, copy,
perform, display, distribute, modify and prepare derivative works based on the
Penn Software, with the qualified right to sublicense in the United States and
throughout the world to the extent permitted under Section 2.4. Penn shall use
reasonable and diligent efforts to obtain in writing, within thirty (30) days
following the Effective Date, appropriate assignments of all copyright and other
interests in the Penn Software from Drs. Klein, DeGrado and Saven, and such
other persons in their laboratories who developed any material portions of
thereof. To the extent that any Affiliate exercises any rights granted by Penn
hereunder, Licensee remains primarily liable to Penn for the duties and
obligations of any Affiliate hereunder, and any act or omission of an Affiliate
would be deemed to be a breach by Licensee of this Agreement. Licensee will
produce on all copies of the Penn Software a valid copyright notice. No other
rights or licenses are granted except as expressly set forth herein.      
     2.2     Exclusivity. The License is non-exclusive, but Penn shall not grant
any additional licenses to the Penn Software to any other persons or entities.
Notwithstanding the foregoing, Penn may use the Penn Software solely for
educational and non-commercial research purposes and for Penn’s internal
business purposes. Upon request, Licensee agrees to sublicense the Penn Software
(excluding, to the extent applicable, any of the new software described in
Section 2.5) to other academic investigators solely for their use in conducting
educational and non-commercial research, said sublicenses to be granted on such
terms and conditions as are reasonably acceptable to Licensee.      
     2.3     U.S. Government Rights. Licensee or its Affiliates acknowledge that
pursuant to Public Laws 96-517, 97-256 and 98-620, codified at 35 U.S.C.
200-212, the United States government retains certain rights in intellectual
property funded in whole or part under any contract, grant or similar agreement
with a Federal agency. Pursuant to these laws, the government may impose certain
requirements regarding such intellectual property, including but not limited to
the requirement that products resulting from such intellectual property sold in
the United States must be substantially manufactured in the United States. The
License is expressly subject to all applicable United States government rights
as provided in the above-mentioned laws and any regulations issued under those
laws, as those laws or regulations may be amended from time to time.

-4-

 

 

       2.4     Sublicense Conditions. The right to sublicense granted to
Licensee under Section 2.1 is subject to the following conditions:          
          2.4.1     Licensee may sublicense the rights granted in this Agreement
by written sublicense agreement which form shall (a) prohibit the sublicensee
(“Sublicensee”) from further sublicensing, (b) require that the Sublicensee be
subject to the applicable terms and conditions of the license granted to
Licensee under this Agreement, and (c) to the extent separate license fees are
paid for sublicense rights to the Penn Software, disclaim all consequential
damages as to claims with respect to the Penn Software and limit liability to no
more than the actual license fees paid by the Sublicense for such sublicense
rights (each, a “Sublicense”).                     2.4.2     Within thirty (30)
days after Licensee enters into any Sublicense: (a) Licensee must deliver to
Penn a complete copy of the Sublicense (after redacting any confidential
information that is not reasonably relevant to Penn’s administration of this
Agreement) written in the English language (Penn’s receipt of the Sublicense
shall not constitute an approval of the Sublicense or a waiver of any of Penn’s
rights or Licensee’s obligations under this Agreement); (b) an executed
assignment and security agreement in form acceptable to Penn (each, a
“Sublicense Royalty Assignment”) granting Penn, as security for the payment of
Licensee’s obligations hereunder, an assignment of and security interest in any
royalties, fees or other proceeds generated by such Sublicense, exercisable upon
occurrence and during the continuance of a Default under Section 5.2; and (c)
such executed forms of UCC-1 and UCC-3 or other documents as may be necessary to
perfect Penn’s interest in such Sublicense Royalty Assignment. In addition to
any rights or remedies provided for under this Agreement, Penn shall have all of
the rights and remedies of a secured party under the Uniform Commercial Code.
Upon request, Licensee shall execute all such documents as are reasonably
necessary to evidence and perfect in any jurisdiction Penn’s interest in and to
such Sublicense Royalty Assignment. If Licensee fails to execute such documents
in a timely manner, Licensee hereby grants Penn, effective during the period
during which this Agreement or any Sublicense is in effect, an irrevocable power
of attorney to execute in the name of Licensee all such documents as are
reasonably necessary to evidence and perfect in any jurisdiction Penn’s interest
in and to such Sublicensee Royalty Assignment. Penn hereby agrees that its
assignment of and security interest in such royalties, fees and other proceeds
shall be subordinated to any security interest and/or assignment that Licensee
may grant to any lender to Licensee, and Penn shall execute and deliver any such
documents as may be reasonably requested by Licensee to confirm and document the
foregoing. Upon satisfaction of Licensee’s payment obligations hereunder, Penn
shall execute such UCC termination statements with respect to the Sublicensee
Royalty Assignment as Licensee shall reasonably request.          
          2.4.3     In the event of the continuance of a Default under Section
5.2 hereunder, all payments then or thereafter due to Licensee or its Affiliates
from each Sublicensee shall, upon notice from Penn to any such Sublicensee,
become owed directly to Penn for the account of Licensee or its Affiliate;
provided that Penn shall remit to Licensee or its Affiliate the amount by which
such payments in the aggregate exceed the total amount owed by Licensee to Penn.

-5-

 

 

              2.4.4     Even if Licensee enters into Sublicenses, Licensee
remains primarily liable to Penn for all of Licensee’s duties and obligations
contained in this Agreement, and any act or omission of an Affiliate or
Sublicensee that would be a breach of this Agreement if performed by Licensee
shall be deemed to be a breach by Licensee of this Agreement.      
     2.5     New Software.                     2.5.1     In the event that
software is developed in the Penn labs of Drs. Klein, DeGrado or Saven that is a
modification, improvement or enhancement to the Penn Software, Penn shall notify
Licensee within 45 days after becoming aware of such development. Licensee shall
within 30 days notify Penn that Licensee desires to obtain a license to such
software. If Licensee so elects, then Penn and Licensee shall promptly
thereafter negotiate in good faith for Licensee to take a license such software
under terms substantially the same as those set forth herein; provided, however,
that no additional consideration shall be payable to Penn in connection
therewith. Notwithstanding the foregoing sentence, Penn reserves the right to
renegotiate in good faith the consideration payable to Penn as it pertains to
such software as may be required to protect Penn’s tax exempt status under the
provisions of the Tax Reform Act of 1986.                     2.5.2     Penn
shall not be obligated to license any software to Licensee under this Section
2.5 to the extent it is obligated to license such software to another party by
reason of a sponsored research agreement entered into with such other party;
provided, however, that Penn shall in good faith negotiate with Licensee for
Licensee to sponsor any research that is specifically directed towards the
development of software that is a modification or improvement to the Penn
Software for a period of at least 150 days prior to entering into any such
sponsored research agreement with another party. Any such sponsored research
agreement with Penn that is specifically directed towards the development of
software covered by this Section 2.5 shall require the payment of no more than
“nominal” consideration to Penn.                     2.5.3     If the parties
are unable to agree on the terms of a license and Penn subsequently licenses any
such software to a third party, Penn shall promptly reimburse Licensee for all
costs and expenses that Licensee has paid to Penn in connection with the filing
and prosecution of any copyright or other registrations with respect to such
software.                     2.5.4     The rights described in this Section
will expire as to any software developed (as determined based on invention
disclosure submissions to Penn) after the fifth anniversary of the Effective
Date, or the date of a Change of Control, whichever occurs sooner.      
     2.6     Additional Provisions for Penn Software. Penn shall deliver to Penn
complete copies of all of the Penn Software promptly following the Effective
Date. Licensee acknowledges that the Penn Software is protected by United States
copyright laws and international treaty provisions, and that Penn retains sole
and exclusive title to all such copyrights. Licensee acknowledges that Penn is
not in the business of commercial distribution of software, has not prepared the
Penn Software for commercial distribution and does not provide any support or
upgrades for the Penn Software. Licensee will devote its own resources to
completing the development of the Penn Software prior to commercial distribution
and to provide any services necessary to distribute the Penn Software. Licensee
will also be responsible for selecting and protecting its own trademarks and
service marks in connection with commercial distribution of the Penn Software.

-6-

 

3.     FEES            3.1     License Fees. In consideration of the License,
Licensee shall pay to Penn an one-time license fee of One Thousand Dollars
($1000.00).            3.2     Currency, Place of Payment, Interest, Payment of
Expenses.                     3.2.1     All dollar amounts referred to in this
Agreement are expressed in United States dollars. All payments to Penn under
this Agreement shall be made in United States dollars by check payable to “The
Trustees of the University of Pennsylvania.”          
          3.2.2     Amounts that are not paid when due shall accrue interest
from the due date until paid, at a rate equal to one and one-half percent (1.5%)
per month or part thereof (or the maximum allowed by law, if less).  
4.     CONFIDENTIALITY            4.1     Non-Disclosure by Licensee. Licensee
shall maintain in confidence and not disclose to any third party any
Confidential Information of Penn; provided, however, that Licensee may disclose
Confidential Information to its Sublicensees (including prospective
Sublicensees) and Affiliates to use in a manner consistent with the manner in
which Licensee may use such Confidential Information hereunder. Licensee shall
ensure that its employees, and shall require that its Sublicensees and
Affiliates ensure that their employees, have access to Confidential Information
only on a need-to-know basis and are obligated in writing to abide by Licensee’s
obligations under this Agreement. Licensee’s, Sublicensee’s and Affiliate’s
obligations of confidentiality as recipients under this Agreement shall be
limited to a period of ten (10) years from receipt of Confidential Information,
provided that for each item of Confidential Information received, such ten (10)
year period shall run only once, from the date such Confidential Information is
first received by Licensee. The foregoing obligation shall not apply to:        
            4.1.1     Information that is known to Licensee or any Sublicensee
or Affiliate, or independently developed by Licensee or any Sublicensee or
Affiliate, prior to the time of disclosure, in each case, to the extent
evidenced by written records promptly disclosed to Penn upon receipt of the
Confidential Information;                     4.1.2     Information disclosed to
Licensee or any Sublicensee or Affiliate, by a third party that has a right to
make such disclosure;                     4.1.3     Information that becomes
patented, published or otherwise part of the public domain as a result of acts
by Penn, acts of Licensee or any Sublicensee or Affiliate that have been
approved by Penn, such approval not to be unreasonably withheld, or acts of a
third person obtaining such information as a matter of right;

-7-

 

 

              4.1.4     Information reasonably required to be disclosed in order
to obtain or maintain regulatory or other approvals for Penn Licensed Products;
                    4.1.5     Information that is required to be disclosed by
law, rule, regulation or order of a United States governmental authority or
agency (including the SEC), or a court of competent jurisdiction; provided that
Licensee shall use reasonable efforts to obtain confidential treatment of such
information by such authority, agency or court;          
          4.1.6     Information that is disclosed to accountants, banks or other
financing sources (or their advisors) or in connection with a merger,
acquisition, strategic alliance or securities offering, subject to a
nondisclosure and confidentiality agreement.            4.2     Limited
Non-Disclosure by Penn. Penn shall use reasonable and diligent efforts to keep,
and shall permit Licensee to require Penn’s researchers to agree to keep, the
Penn Software confidential and not to disclose the Penn Software to any third
party; provided, however, that nothing herein shall prohibit the publication or
presentation of any reasonably appropriate scientific papers or study results
with respect to the Penn Software. Penn bears no institutional responsibility
for maintaining the confidentiality of any other information of Licensee.  
5.     TERM AND TERMINATION            5.1     Term. This Agreement, unless
sooner terminated as provided in this Agreement, shall expire upon the
termination (but not expiration) of the Patent License Agreement.      
     5.2     Termination by Penn. Penn may terminate this Agreement on written
notice to Licensee if any of the following events of default (“Default”) occur:
                    5.2.1     Licensee is more than sixty (60) days late in
paying to Penn any undisputed amounts due under this Agreement and Licensee does
not pay Penn in full within thirty (30) days of written notice thereof;        
            5.2.2     Licensee experiences a Trigger Event; or          
          5.2.3     Licensee materially breaches this Agreement (other than a
breach solely under Section 5.2.1) and does not cure such breach within sixty
(60) days after written notice of the breach;            5.3     Effect of
Termination. In the event of a termination under Section 5.2 hereof, the License
shall immediately terminate without the necessity of any action being taken
either by Penn; provided, however, that Penn shall, upon the request of any
Sublicensee not then in material breach of any provisions of this Agreement
applicable to such Sublicensee, promptly enter into a direct license agreement
with such Sublicensee on terms substantially the same as the terms of this
Agreement.

-8-

 

 

       5.4     Return of Confidential Information. Upon termination of this
Agreement, Licensee and any Affiliate and/or Sublicensee shall, at Penn’s
request, return to Penn or destroy all Confidential Information and any copies
of the Penn Software in their possession or control, except as may be necessary
for Licensee and any Affiliate and/or Sublicensee to exercise any of its
retained rights under this Article 5. Licensee and any Affiliate and/or
Sublicensee may retain one copy of Confidential Information and the Penn
Software in their files for reference purposes only.      
     5.5     Advertising Materials. Upon the termination of this Agreement,
Licensee shall, at its own expense forthwith remove, efface or destroy all
references to Penn from all advertising or other materials used in the promotion
of Licensee’s business or the business of any Affiliate or Sublicensee and
Licensee and any Affiliate and/or Sublicensee shall not thereafter represent in
any manner that it has rights in or to the Penn Software, except as may be
necessary for Licensee and any Affiliate and/or Sublicensee to exercise any of
its retained rights under this Article 5.            5.6     Survival.
Licensee’s obligation to pay all monies owed accruing under this Agreement prior
to the date of expiration or termination of this Agreement (or thereafter in
accordance with the provisions of this Article 5) shall survive such expiration
or termination. In addition, the provisions of Article 4 – CONFIDENTIALITY,
Article 5 – TERM AND TERMINATION, Article 7 – DISCLAIMER OF WARRANTIES;
INDEMNIFICATION, Article 8 – USE OF PENN’S NAME, and Article 9 – ADDITIONAL
PROVISIONS shall survive such expiration or termination.   6.     INFRINGEMENT
AND LITIGATION            6.1     Notification of Infringement. Penn and
Licensee are responsible for notifying each other promptly of any infringement
of any copyrights in the Penn Software which may come to their attention. Penn
and Licensee shall consult one another in a timely manner concerning any
appropriate response to the infringement, including, without limitation, whether
Penn needs to join any action taken against the infringing party.      
     6.2     Prosecution by Licensee. Licensee may prosecute such infringement
at its own expense and, if legally necessary, may join Penn as a party to such
action. Licensee shall not settle or compromise any such suit in a manner that
imposes any obligations or restrictions on Penn or grants any rights to the Penn
Software without Penn’s prior written permission, not to be unreasonably
withheld. Except as otherwise provided in Section 6.3, financial recoveries from
any such litigation will first be applied to reimburse Licensee for its
litigation expenditures with additional recoveries being paid to Licensee.      
     6.3     Intervention by Penn. Licensee’s rights under Section 6.2 are
subject to the continuing right of Penn to intervene at Penn’s own expense and
join Licensee in any claim or suit for infringement of any copyrights in the
Penn Software. Any consideration received by Licensee in settlement of any claim
or suit in which Penn has intervened shall first be applied to reimburse
Licensee and Penn for their respective litigation expenditures, with additional
recoveries being shared between Penn and Licensee in proportion with their share
of the litigation expenses in such infringement action.

-9-

 

 

       6.4     Prosecution by Penn. If Licensee fails to prosecute any
infringement, then Penn may prosecute such infringement at its own expense. In
such event, financial recoveries will be entirely retained by Penn.      
     6.5     Cooperation. In any action to enforce any copyrights in the Penn
Software, either party, at the request and expense of the other party shall
cooperate to the fullest extent reasonably possible. This provision shall not be
construed to require either party to undertake any activities, including legal
discovery, at the request of any third party except as may be required by lawful
process of a court of competent jurisdiction.   7.     WARRANTIES; DISCLAIMER OF
WARRANTIES; INDEMNIFICATION            7.1     NO ADDITIONAL WARRANTIES. THE
PENN SOFTWARE LICENSED UNDER THIS AGREEMENT IS PROVIDED ON AN “AS IS” BASIS, AND
PENN MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
THERETO, EXCEPT AS SET FORTH IN SECTION 7.3 AND 7.4. BY WAY OF EXAMPLE BUT NOT
OF LIMITATION, PENN MAKES NO REPRESENTATIONS OR WARRANTIES: (a) OF COMMERCIAL
UTILITY, ACCURACY OR COMPLETENESS; (b) OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE; (c) THAT THE USE OF THE PENN SOFTWARE WILL NOT INFRINGE ANY
PATENT, COPYRIGHT, TRADE SECRET OR TRADEMARK OR OTHER PROPRIETARY OR PROPERTY
RIGHTS OF OTHERS; OR (d) THAT THE OPERATION OF THE PENN SOFTWARE WILL BE
UNINTERRUPTED OR ERROR-FREE.            7.2     LIMITATION OF LIABILITY. PENN
SHALL NOT BE LIABLE TO LICENSEE, LICENSEE’S AFFILIATES OR SUBLICENSEES, OR THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS, OR ANY THIRD PARTY CLAIMING THROUGH THEM WITH
RESPECT TO: ANY CLAIM ARISING FROM USE OF THE PENN SOFTWARE; OR ANY CLAIM FOR
LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR FOR INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND.            7.3     Ownership; No Pending
Action. Penn represents and warrants that it has identified to Licensee all
persons known to Penn as of the Effective Date as having any rights in or to any
material portions of the Penn Software or any copyrights therein. Penn
represents and warrants that there are no pending actions, nor to the best of
its knowledge, threatened or other claims, whether or not embodied in an action
past or present, of infringement of any copyright or other intellectual property
rights that has been made or is pending against Penn or any entity from which
Penn has obtained such rights relative to the Penn Software.      
     7.4     Authority. Penn represents and warrants that: (i) it has full
authority to execute and deliver this Agreement and to carry out the
transactions contemplated hereby; (ii) this Agreement has been duly authorized,
executed and validly delivered by Penn and is binding and enforceable upon Penn
in accordance with its terms; (iii) the execution and delivery of this Agreement
by Penn will not violate any law, regulation or court order, or breach or cause
a default under any agreement to which Penn is a party; and (iv) Penn has the
right to grant the licenses granted to Licensee hereunder.

-10-

 

 

       7.5     Indemnification. Licensee shall indemnify, defend and hold
harmless Penn, its trustees, officers, agents and employees (individually, an
“Indemnified Party”, and collectively, the “Indemnified Parties”), from and
against any and all claims, suits, actions or proceedings brought against the
Indemnified Parties by any third party, and for any and all liability, loss,
damage, or expense suffered or incurred by the Indemnified Parties in connection
therewith (including reasonable attorneys’ fees and expenses) (individually, a
“Liability”, and collectively, the “Liabilities”), that results from or arises
out of: (a) the development, use, manufacture, promotion, sale or other
disposition of any Penn Software by Licensee, its Affiliates, its assignees,
Sublicensees, its vendors or other third parties acting under their authority;
(b) any breach by Licensee or its Affiliates or Sublicensees of this Agreement;
and (c) the enforcement by an Indemnified Party of this Section 7.5. Without
limiting the foregoing, Licensee shall defend, indemnify and hold harmless the
Indemnified Parties from and against any Liabilities resulting from:          
          7.5.1     Any product liability or other claim of any kind related to
the use by a third party of Penn Software that was manufactured, sold or
otherwise disposed by Licensee, its Affiliates, its assignees, its Sublicensees,
its vendors or other third parties acting under their authority;          
          7.5.2     A claim by a third party that the Penn Software infringes or
violates any patent, copyright, trade secret, trademark or other intellectual
property rights of such third party (except to the extent such claim arises from
a breach by Penn of any of its warranties under Section 7.3 and 7.4 above); and
                    7.5.3     Clinical trials or studies conducted by or on
behalf of Licensee, its Affiliates, its assignees, its Sublicensees or their
agents relating to the Penn Software, including, without limitation, any claim
by or on behalf of a human subject of any such clinical trial or study, any
claim arising from the procedures specified in any protocol used in any such
clinical trial or study, any claim of deviation, authorized or unauthorized,
from the protocols of any such clinical trial or study, and any claim resulting
from or arising out of the manufacture or quality control by a third party of
any substance administered in any such clinical trial or study.      
     7.6     Rights of Penn in Liability Action. Licensee is not permitted to
settle or compromise any claim or action giving rise to Liabilities in a manner
that imposes any restrictions or obligations on Penn or grants any rights to the
Penn Software that are inconsistent with the rights granted to Licensee
hereunder without Penn’s prior written consent. If Licensee fails or declines to
assume the defense of any such claim or action within thirty (30) days after
notice thereof, then Penn may assume the defense of such claim or action for the
account and at the risk of Licensee. The indemnification rights of Penn or other
Indemnified Party contained herein are in addition to all other rights that such
Indemnified Party may have at law or in equity or otherwise.      
     7.7     Procedures for Indemnification. Penn shall (a) provide Licensee
with prompt written notice of each claim for which any Indemnified Party seeks
indemnification under Section 7.5, (b) grant Licensee sole authority to defend
and/or settle each such claim using attorneys selected by it and reasonably
acceptable to Penn, and (c) cooperate in all reasonable respects with Licensee
in connection with its performance of such activities.

-11-

 

 

       7.8     Insurance.                     7.8.1     Licensee and any
Affiliate shall procure and maintain a policy or policies of comprehensive
general liability insurance, including broad form and contractual liability, in
a minimum amount of $2,000,000 combined single limit per occurrence and in the
aggregate as respects personal injury, bodily injury and property damage arising
out of such party’s performance of this Agreement.          
          7.8.2     The policy or policies of insurance described in this
Section 7.8 shall be issued by an insurance carrier with an A.M. Best rating of
“A” or better and shall name Penn as an additional insured with respect to
Licensee’s performance of this Agreement. Licensee and any Affiliate shall
provide Penn with certificates evidencing the insurance coverage required herein
and all subsequent renewals thereof. Such certificates shall provide that the
insurance carrier(s) notify Penn in writing at least 30 days prior to
cancellation or material change in coverage.                     7.8.3     Penn
may periodically review the adequacy of the minimum limits of liability
insurance specified in this Section, and Penn reserves the right to require
Licensee and any Affiliate to adjust the liability insurance coverages within
commercially reasonable levels. Any such determination shall be made reasonably
by Penn in good faith. The specified minimum insurance amounts do not constitute
a limitation on the obligation of Licensee and any Affiliate to indemnify Penn
under this Agreement.   8.     USE OF PENN’S NAME

     Licensee and its Affiliates and agents shall not use, and Licensee shall
require its Affiliates and Sublicensees not to use, Penn’s name or any
adaptation thereof, or any Penn seal, logotype, trademark, or service mark, or
the name, mark, or logotype of any Penn representative or organization in any
way without the prior written consent of Penn in its sole discretion.
Notwithstanding the foregoing, Licensee and its Affiliates, Sublicensees and
agents may refer to the fact that the Penn Software was developed in the
laboratories of Drs. Klein, DeGrado and Saven. Licensee and its Affiliates,
Sublicensees and agents may also refer to the existence of this Agreement and
may describe its material terms in filings under the securities laws and in
securities offering materials prepared in accordance with applicable securities
laws and in its Sublicense Agreements and other materials provided to
Sublicensees and prospective Sublicensees. In addition, Licensee and its
Affiliates, Sublicensees and agents may refer to Penn’s name in biographical
information of their officers, directors and employees, so long as Penn has had
the opportunity to review the references to Penn prior to the use thereof.

9.     ADDITIONAL PROVISIONS            9.1     No Agency. Nothing in this
Agreement shall be deemed to establish a relationship of principal and agent
between Penn and Licensee or its Affiliates or Sublicensees, nor any of their
agents or employees for any purpose whatsoever, nor shall this Agreement be
construed as creating any other form of legal association or arrangement which
would impose liability upon one party for the act or failure to act of the other
party.

-12-

 

 

       9.2     No Assignment. Licensee is not permitted to assign this Agreement
or any part of it, either directly or by merger or other operation of law,
without the prior written consent of Penn in its sole discretion. Prior consent
for assignment by Licensee shall not be necessary in the event that (i) Licensee
is sold or merged in its entirety, or Licensee sells all or substantially all of
its assets provided that the assignee or purchaser agrees to abide by the terms
of this Agreement in its entirety and (ii) Licensee provides written notice to
Penn within ten (10) business days following the date on which the sale or
merger is publicly announced. Any prohibited assignment of this Agreement or the
rights hereunder shall be null and void. No assignment relieves Licensee, its
Affiliates and/or Sublicensees of responsibility for the performance of any
accrued obligations that Licensee, its Affiliates and/or Sublicensees has prior
to such assignment.            9.3     No Waiver. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other
subsequent breach or condition, whether of like or different nature.      
     9.4     Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be delivered in person, sent via
overnight delivery by a nationally-recognized overnight courier, or sent by
certified or registered mail, return receipt requested, and shall be deemed to
have been given when hand delivered, one (1) business day after mailing by
overnight courier, or five (5) business days after mailing by registered or
certified mail, as follows (provided that notice of change of address shall be
deemed given only when received):

     If to Penn:

          University of Pennsylvania
          Center for Technology Transfer
          3160 Chestnut Street, Suite 200
          Philadelphia, PA 19104-3147
          Attention: Managing Director

     With a required copy to:

          Office of General Counsel
          University of Pennsylvania
          133 South 36th St, Suite 300
          Philadelphia, PA 19104-6303
          Attention: General Counsel

     If to Licensee:

          Polymedix, Inc.
          P.O. Box 130
          Bryn Mawr, PA 19010-0130
          Attention: Chief Executive Officer

-13-

 

     With a copy to:

          Morgan, Lewis & Bockius, LLP
          1701 Market Street
          Philadelphia, PA 19103
          Attention: Stephen A. Jannetta, Esq.

or to such other names or addresses as Licensee or Penn, as the case may be,
shall designate by notice to each other person entitled to receive notices in
the manner specified in this Section 9.4.

       9.5     Governing Law and Jurisdiction. This Agreement shall be construed
and governed in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to conflict of law provisions of any jurisdiction. In the
event that a party to this Agreement perceives the existence of a dispute with
the other party concerning any right or duty provided for herein, the parties
will, as soon as practicable, confer in an attempt to resolve the dispute. If
the parties are unable to resolve such dispute amicably, then the parties hereby
submit to the exclusive jurisdiction of and venue in the state and federal
courts located in the Eastern District of the Commonwealth of Pennsylvania with
respect to any and all disputes concerning the subject of, or arising out of,
this Agreement.            9.6     No Discrimination. Penn and Licensee, its
Affiliates and Sublicensees shall not discriminate against any employee or
applicant for employment because of race, color, sex, sexual or affectional
preference, age, religion, national or ethnic origin, handicap, or because he or
she is a disabled veteran or a veteran of the Vietnam Era.      
     9.7     Compliance with Laws. Licensee, its Affiliates and Sublicensees
shall comply with all prevailing laws, rules and regulations that apply to its
activities or obligations under this Agreement. Without limiting the foregoing,
it is understood that this Agreement may be subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities, articles and information, including
the Arms Export Control Act as amended in the Export Administration Act of 1979,
and that the parties’ obligations are contingent upon compliance with applicable
United States export laws and regulations. The transfer of certain technical
data and commodities may require a license from the cognizant agency of the
United States Government and/or written assurances by Licensee, its Affiliates
and/or Sublicensees that Licensee shall not export data or commodities to
certain foreign countries without prior approval of such agency. Penn neither
represents that a license is not required nor that, if required, it will issue.
           9.8     Binding Nature of Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns, except that any assignment by
Licensee must comply with Section 9.2 to be effective.      
     9.9     Counterparts, Headings and Exhibits. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. The headings
used in this Agreement are for convenience only and are not to be considered in
construing or interpreting any term or provision of this Agreement. All
Schedules and Exhibits hereto are hereby incorporated in this Agreement and made
a part hereof.

-14-

 

 

       9.10     Integration and Amendment. This Agreement and the other
Transaction Documents embody the entire agreement and understanding among the
parties hereto and thereto and supersede all prior agreements and understandings
relating to the subject matter hereof or thereof. This Agreement may not be
changed, modified, extended or terminated except by written amendment executed
by an authorized representative of each party.            9.11     Severability.
If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, then such illegality, invalidity or unenforceability shall attach
only to such provision and shall not in any manner affect or render illegal,
invalid or unenforceable any other provision of this Agreement, and this
Agreement shall be carried out as if any such illegal, invalid or unenforceable
provision were not contained herein.            9.12     Number of Days. In
computing the number of days for purposes of this Agreement, all days shall be
counted, including Saturdays, Sundays and holidays; provided that if the final
day of any time period falls on a Saturday, Sunday or holiday on which Federal
banks are or may elect to be closed, then the final day shall be deemed to be
the next day which is not a Saturday, Sunday or such holiday.      
     9.13     Force Majeure. If the performance of any part of this Agreement by
either party (other than the payment of monies due and owing hereunder) is
prevented, restricted, interfered with or delayed by reason of any cause beyond
the reasonable control of such party that could not, with the exercise of
reasonable due diligence, have been avoided (a “Force Majeure Event”), the party
so affected shall be excused from such performance to the extent of and for so
long as such Force Majeure Event continues, provided that the affected party
shall use all reasonable efforts to avoid or remove the causes of such Force
Majeure Event with the utmost dispatch and to continue its performance under
this Agreement whenever such causes are removed. When such circumstances arise,
the affected party shall provide the other party with prompt notice thereof and
shall regularly update the other party as to its efforts to remove the causes of
such Force Majeure Event until full performance under this Agreement has
resumed.

-15-

 

 

 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Agreement to be executed by their duly authorized representatives.

THE TRUSTEES OF THE 
UNIVERSITY OF PENNSYLVANIA LICENSEE:
POLYMEDIX, INC.     By: /s/ Louis P. Berneman                By: /s/ Nicholas
Landekic               Name: Louis P. Berneman           Name: Nicholas
Landekic               Title: Managing Director Center for Technology
Transfer      Title: President and CEO              
Date:                                                   
Date:                                                 

-16-

 

 

ATTACHMENT 1

Description of Penn Software

 
Penn Docket # Author(s) Software Title Version
 
P3121 Moore, Preston   Coarse Grain
Modeling 
Routines As burned on
CD-ROM
entitled
“CGMR –
030703”
 
P3122 Summa, Chris
and Nanda, 
Vikas ProtCAD V 0.2 (As
burned on CD-
ROM
December
2002)
 
P3123 Kono,
Hidetoshi Predseq V 1.0 (As
burned on CD-
ROM 7 March
2003)
 

-17-

